DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 10/14/2019.
	
Claims 1-21 are presented for examination. 

Drawings


2.	The drawings filed 10/14/2019 are accepted by the examiner.

Specification



3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because it appears to repeat the information given in the title. 

Appropriate correction is required.  

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

non-transitory computer readable storage medium”, and in paragraph [0037] of the Applicant’s Specification the term is defined as:
“The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system. The non-transitory computer readable media may be based on any existing or subsequently developed technology for embodying computer programs in a manner that enables them to be read by a computer system. Examples of non-transitory computer readable media include a hard drive, network attached storage (NAS), read-only memory, random-access memory, flash-based nonvolatile memory (e.g., a flash memory card or a solid-state disk), a CD (Compact Disc) (e.g., CD-ROM, CD-R, CD-RW, etc.), a DVD (Digital Versatile Disc), a magnetic tape, and other optical and non-optical data storage devices. The non-transitory computer readable media can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion.”(emphasis added)

Though the term “non-transitory computer readable storage medium” is typically accepted as statutory subject matter, the definition provided in the Applicant’s Specification uses open-ended language (e.g., “refers to any”) which fails to exclude transitory embodiments, such as, transmission signals. Therefore, the broadest reasonable interpretation of this term covers both statutory embodiments and non-statutory, transitory embodiments.



Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar et al.  (US 20160371020). 
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1: 
Sarkar teaches a method for implementing virtual machine (VM) compute to storage object proximity in a hyper-converged infrastructure (HCI) deployment comprising a cluster of host systems (method is provided for virtual machine data placement on a distributed storage system accessible by a cluster in a virtualized computing environment. …based on location data relating to the cluster, identifying a first fault domain and a second fault domain of the distributed storage system…selecting a first host with a first storage resource from the first fault domain and a second host with a second storage resource from the second fault domain; Abstract), the method comprising: 

analyzing, by a computer system, a layout of one or more storage objects of a VM to be placed within the cluster (a corresponding "distributed storage management module" 152 may be run on management entity 150 to manage distributed storage system 120. Users operating remote user devices 160 may also access management functionalities of management entity 150 via network 170, such as to create or update cluster 105, etc. In practice, management entity 150 may be implemented by one or more virtual or physical entities, and provide other management functionalities for managing other objects (e.g., hosts 110, virtual machines 112, etc.). User device 160 may be any suitable computing device, such as a user workstation, client device, mobile device, etc.… One aspect of storage management by distributed storage module 118 or distributed storage management module 152 is known as "data placement" or "virtual machine data placement". The terms refer generally to a process of determining which storage resource 122 to store data relating to virtual machine 112. Virtual machine data placement is usually performed during the provisioning of a new virtual machine 112 or when additional storage is allocated to an existing virtual machine 112; paragraphs 0019-0020); 

determining, by the computer system based on the analyzing, that the one or more storage objects of the VM are stored on a single host system or within a single fault domain of the cluster (virtual machine data placement may be implemented based on fault domain awareness to improve fault tolerance of distributed storage system 120. Here, the term "fault domain" 130 may generally refer to logical boundaries or zone within which a fault may affect one or more hosts 110 in cluster 105. For example, a fault may occur when storage resource 122 fails (e.g., failure of a capacity device, cache device, storage controller, etc.), network failure, host failure, power failure, etc…To identify different fault domains 130, fault domain identification may be performed for distributed storage system 120. In the example in FIG. 1, three fault domains may be identified. "Fault Domain A" may be identified to include "Host-01" with "Disk-01", "Host-02" with "Disk-02" and "Host-03" with "Disk-03"; "Fault Domain B" to include "Host-04" with "Disk-04", "Host-05 with "Disk-05"" and "Host-06 with "Disk-06" and "Fault Domain C" to include "Host-07" with "Disk-07" and "Host-08" with "Disk-08"; paragraphs 0023-0024); and 
(following fault domain identification, virtual machine data placement may be performed with "fault domain awareness" to place copies of virtual machine data in different fault domains 130. In the example in FIG. 1, first copy 140 of virtual machine data labelled "VD1" may be placed on "Disk-01" of "Host-01" in "Fault Domain A", and second copy 142 labelled "VD2" on "Disk-05" of "Host-05" in "Fault Domain B". This placement isolates "VD1" in "Fault Domain A" from "VD2" in "Fault Domain B" to reduce the likelihood of both copies failing simultaneously to improve the resiliency of distributed storage system 120; paragraph 0025). As to claim 2: 
Sarkar teaches the analyzing comprises: determining whether two or more fault domains have been configured for the cluster, each fault domain representing a subset of host systems in the cluster that share a common mode of failure (paragraphs 0050-0051). 

 As to claim 3: 
Sarkar teaches if two or more fault domains have not been configured for the cluster, the analyzing further comprises: determining whether protection is enabled for the one or more storage objects within a storage policy of the VM; and determining whether host pinning is enabled for the VM (paragraphs 0053-0055). As to claim 4: 
Sarkar teaches if protection is not enabled for the one or more storage objects and host pinning is enabled, the one or more storage objects of the VM are determined to be stored on the single host system (paragraphs 0053-0055). As to claim 5: 
Sarkar teaches if two or more fault domains have been configured for the cluster, the analyzing further comprises: determining whether storage object replication across fault domains is enabled within a storage policy of the VM (paragraphs 0050-0052). As to claim 6: 
Sarkar teaches if storage object replication across fault domains is enabled, the one or more storage objects of the VM are determined to be stored within the single fault domain (paragraphs 0024-0025).As to claim 7: 
Sarkar teaches the analyzing is initiated either at a time of powering-on the VM or at a time of performing load balancing of VMs across the host systems of the cluster (paragraph 0035).

As to claims 8-14:
Refer to the discussion of claims 1-7 above, respectively, for rejection. Claims 8-14 are the same as claims 1-7, except claims 8-14 are non-transitory computer readable storage medium claims and claims 1-7 are method claims.

As to claims 15-21:
Refer to the discussion of claims 1-7 above, respectively, for rejection. Claims 15-21 are the same as claims 1-7, except claims 15-21 are computer system claims and claims 1-7 are method claims.

Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199